FILED
                            NOT FOR PUBLICATION                                JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10033

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00160-RLH

 v.                                              MEMORANDUM*

FALASHA ALI,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Falasha Ali appeals pro se from the district court’s order denying his

“Motion for Correction of Clerical Error and Omission Pursuant to Federal Rule of

Criminal Procedure 36.” We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court correctly concluded that Federal Rule of Criminal

Procedure 36 does not permit Ali to challenge the criminal history calculation in

his presentence report or the court’s competency finding. See United States v.

Penna, 319 F.3d 509, 513 (9th Cir. 2003) (“Rule 36 is a vehicle for correcting

clerical mistakes but it may not be used to correct judicial errors in sentencing.”).

The district court also correctly concluded that it lacked authority to modify the

presentence report under Federal Rule of Criminal Procedure 32. See United

States v. Catabran, 884 F.2d 1288, 1289 (9th Cir. 1989) (“[O]nce the district court

has imposed sentence, the court lacks jurisdiction under Rule 32 to hear challenges

to a presentence report.”).

      The district court properly treated Ali’s remaining claims as a second or

successive motion under 28 U.S.C. § 2255, for which he did not obtain

preauthorization from this court, as required by Section 2255(h).

      AFFIRMED.




                                           2                                    15-10033